

115 S753 IS: To ensure that oil transported through the Keystone XL pipeline into the United States is used to reduce United States dependence on Middle Eastern oil.
U.S. Senate
2017-03-28
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II115th CONGRESS1st SessionS. 753IN THE SENATE OF THE UNITED STATESMarch 28, 2017Mr. Markey introduced the following bill; which was read twice and referred to the Committee on Energy and Natural ResourcesA BILLTo ensure that oil transported through the Keystone XL pipeline into the United States is used to
			 reduce United States dependence on Middle Eastern oil.
	
		1.Energy security
 (a)In generalSubject to subsection (b), the Secretary of Energy shall ensure that any crude oil and bitumen transported into the United States by the Keystone XL pipeline, and all refined petroleum fuel products originating from that crude oil or bitumen, will be entered into domestic commerce in the United States for—
 (1)use as a fuel; or (2)the manufacture of another product.
 (b)Waivers authorizedThe President may waive the requirement described in subsection (a) if— (1)the President determines that a waiver is in the national interest because it—
 (A)will not lead to an increase in domestic consumption of crude oil or refined petroleum products obtained from countries hostile to United States interests or with political and economic instability that compromises energy supply security;
 (B)will not lead to higher costs to refiners who purchase the crude oil than the refiners would pay for crude oil in the absence of the waiver; and
 (C)will not lead to higher gasoline costs to consumers than consumers would pay in the absence of the waiver;
 (2)an exchange of crude oil or refined product provides for no net loss of crude oil or refined product consumed domestically; or
 (3)a waiver is necessary under the Constitution, a law, or an international agreement.